Exhibit 10.46

 

[g130721keimage002.gif]



EMPLOYMENT
AGREEMENT

 

Artemis International Solutions Corporation

4041 MacArthur Blvd, Suite 260

NewportBeach, CA 92660, USA

Phone: +1.949.660.7100

Fax: +1.949.660.7020

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 23rd, 2004 (the
“Effective Date”) by and between Artemis International Solutions Corporation, a
Delaware corporation (the “Company,” “Artemis” or the “Employer”) and Patrick
TERNIER(the “Employee”).

 

WHEREAS, the Company desires to employ the Employee as the President and Chief
Executive Officer of the Company; and

 

WHEREAS, the Employee desires to accept such employment by the Company, on the
terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration (including but not limited to the Employee
continuing to provide services to the Company pursuant to the Agreement), the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby agree as follows:

 

Section 1.   Duties.

 

Employer agrees to employ Employee, and Employee agrees to be so employed, as
President and Chief Executive Officer, reporting directly to the Board of
Directors of the Company (the “Board”), commencing on the Effective Date and
continuing unless and until terminated as set forth herein.  Employee shall be
responsible for performing the customary duties as are appropriate to Employee’s
position.  Employee agrees to perform Employee’s duties to the best of his
abilities and to devote all of his professional time, attention and energy to
the business of Employer; provided, however, that Employee may (i) engage in
activities in connection with charitable or civic activities; and (ii) serve as
an executor, trustee or in other similar fiduciary capacity, if in each case,
such activities do not interfere with Employee’s services hereunder.

 

Section 2.   Compensation.

 

(a)   Salary.  During each year of the Agreement, Employer shall pay to Employee
a targeted base salary at the rate of $285,000.00 per annum, less all applicable
withholdings and taxes, to be paid consistent with the schedule attached hereto
and incorporated herein by reference as “Exhibit 1” (“Base Salary”).  The Base
Salary shall be reviewed at least annually during the term of this Agreement by
the Compensation Committee of the Board, and may be increased in the sole
discretion of Employer.

 

(b)   Incentive Compensation.  Employee shall be eligible to receive an annual
bonus based on a bonus target of $200,000.00 for fiscal year 2004 and mutually
agreed targets for future fiscal years, based upon the Company’s achievement of
economic performance criteria.  The bonus for fiscal year 2004 will be
calculated and payable based on the targets and schedule information shown on
Exhibit 2, attached hereto and incorporated herein by reference. 
Notwithstanding the foregoing, in the event the budgeted economic performance of
the Company is materially altered due to any acquisitions or divestitures by the
Company during fiscal year 2004, the criteria for bonus payout will be adjusted
equitably by the Compensation Committee of the Board to take into account the
effect of such acquisitions and/or divestitures.

 

1

--------------------------------------------------------------------------------


 

(c)   Options.  The Company shall grant Employee on or as soon as practicable
after the Effective Date (the “Initial Grant”), options to purchase, in the
aggregate, 250,000 shares of common stock of the Company (the “Common Stock”). 
In addition to the Initial Grant, the Company shall grant to Employee additional
options to purchase 125,000 shares of Common Stock (the “Bonus Grants” and,
together with the Initial Grant and any other options granted to Employee during
the term of this Agreement, the “Options”) on or about each of the first two
anniversaries of the Effective Date, or as soon thereafter as the satisfaction
of the condition in the next sentence has been reasonably satisfied.  Each Bonus
Grant shall only be granted to Employee if, during the calendar year preceding
the date on which such grant would otherwise be made, the Company achieved its
revenue and profit budget as approved by the Board.  The exercise price for each
Option shall be no less than the fair market value of a share of Common Stock on
the date of grant, determined in accordance with the Company’s 2000 Stock Option
Plan (the “Option Plan”).  A portion of the Options shall qualify for federal
income tax purposes as “incentive stock options” (the number of options that
will qualify as incentive stock options shall be the maximum number permitted
under the terms of the Option Plan), and the remainder shall not qualify for
federal tax purposes as incentive stock options. Written option agreements
between the Company and the Employee (the “Option Agreements”) shall be prepared
and delivered by the Company to the Employee, which Option Agreements shall
contain all of the terms and conditions of the Options. The Options shall vest
over three years, with 1/3 of such amount vesting on each of the first three
anniversaries of the date of grant; provided, however, that with respect to the
Initial Grant, 83,334 options shall vest immediately upon the Initial Grant,
83,333 options shall vest 12 months subsequent to the Initial Grant, and 83,333
options shall vest 24 months subsequent to the Initial Grant.. Further, during
the term of this Agreement, Employer, in its sole discretion, may grant
additional options to purchase common stock of the Company to Employee. All of
Employee’s Options shall be subject to the terms and conditions of the Company’s
2000 Stock Option Plan, as such plan may be amended from time to time, and any
agreements evidencing such Options.  If, after the Effective Date, the Common
Stock is changed by reason of a stock split, reverse stock split, stock dividend
or recapitalization, or converted into or exchanged for other securities as a
result of a merger, consolidation or reorganization (a “Recapitalization”), the
numbers of shares subject to the Initial Grant and the Bonus Grants (in each
case if not yet granted) shall be adjusted or converted by the same factor or
into the same securities as a like number of outstanding shares of Common Stock
would have been adjusted as a result of such Recapitalization.

 

Section 3.   Benefits; Expense Reimbursement.

 

During the term of this Agreement, Employee shall be eligible to participate in
any generally available group insurance, accident, sickness and hospitalization
insurance, and any other similar employee benefit plans and programs maintained
by Employer, subject in each case to the generally applicable terms and
conditions of the applicable plan or program.  Employee shall be provided a
leased car or a car allowance with a per annum cost to the Company not to exceed
$18,000 (provided that Employee shall not be entitled to any other mileage or
other car expense reimbursement).  Employee further shall be entitled to
reimbursement by Employer for all direct out-of-pocket expenditures made by him
on Employer’s behalf in the performance of his services under this Agreement,
subject to any reasonable recordkeeping, reporting and other requirements
imposed from time to time by Employer.

 

Section 4.   Employment Termination.

 

(a)   Termination by Employer for Cause.  Notwithstanding anything to the
contrary herein contained, Employer may terminate immediately the employment of
Employee without notice and without pay in lieu of notice:

 

(i)   if Employee commits an act of theft, fraud or material dishonesty or
misconduct involving the property or affairs of Employer or the carrying out of
Employee’s duties;

 

(ii)   if Employee commits a material breach or material non-observance of any
of the terms or conditions of this Agreement; provided, however, that, if such
breach or non-observance is capable of cure, Employee is given written notice
identifying any such breach or non-observance with particularity and (A) fails
to remedy the same within thirty (30) days of receipt of such notice, or (B)
fails to commence such cure within such thirty (30) day period and to continue
to effect such cure thereafter provided that any cure period lasting longer than
ten (30) days shall only apply if such breach or non-observance is capable of
cure within a reasonable time of such notice;

 

(iii)   if Employee is convicted of a felony;

 

(iv)   if Employee refuses or fails to follow any lawful directive related to
the Employer’s business issued by Employer’s Board of Directors; provided,
however, that, if such refusal or failure is capable of cure, Employee is given
written notice identifying any such refusal or failure with particularity and
(A) fails to remedy the same within ten (10) days of receipt of such notice, or
(B) fails to commence such cure within such ten (10) day period and to

 

2

--------------------------------------------------------------------------------


 

continue to effect such cure thereafter provided that any cure period lasting
longer than ten (10) days shall only apply if such refusal or failure is capable
of cure within a reasonable time of such notice;

 

(v)   if Employee or any member of his family makes any personal profit arising
out of or in connection with a transaction to which Employer or any of its
subsidiaries or affiliates is a party without making disclosure to and obtaining
prior written consent of Employer;

 

(vi)   if Employee habitually fails to perform or performs his duties or
responsibilities hereunder incompetently in any material respect, or if Employee
is inexcusably or repeatedly absent from work or if Employee is absent for a
prolonged period of time (other than as a result of, or in connection with, a
disability or a legally protected leave) (collectively “Non-Performance”);
provided, however, that, if such Non-Performance is capable of cure, Employee is
given written notice identifying any such breach or non-observance with
particularity and (A) fails to remedy the same within thirty (30) days of
receipt of such notice, or (B) fails to commence such cure within such thirty
(30) day period and to continue to effect such cure thereafter provided that any
cure period lasting longer than ten (30) days shall only apply if such
Non-Performance is capable of cure within a reasonable time of such notice; or
provided, however, that with respect to Subsections (a)(ii), (iv) and (vi), the
Employer shall only be required to provide notice and opportunity to cure on one
(1) occasion.

 

Upon the termination of Employee’s employment pursuant to this Subsection (a),
the employment of Employee hereunder shall be wholly terminated.  Upon any such
termination, Employee shall have no claim against Employer in respect of his
employment for damages or otherwise except in respect of payment of Base Salary
earned, due and owing and unused vacation time to the date of termination. 
Further, following any termination for Cause, Employee shall forfeit all of
Employee’s Options.

 

(b)   Termination by Employer Without Cause.  Notwithstanding anything herein to
the contrary, Employer may terminate Employee’s employment hereunder at any
time, for any reason or no reason, on not less than fifteen (15) days’ prior
written notice, or with fifteen (15) days’ pay in lieu of such notice.  In the
event of termination either pursuant to this Subsection (b), or if Employee
resigns for Good Reason as defined in Section 4(d)(ii) below, Employee will be
entitled, (i) to Employee’s continued Base Salary for a period of one (1) year
at the rate in effect on the date of Employee’s termination and to any bonus
earned but not yet paid, and (ii) to vest immediately any Options granted
hereunder, with all such Options to be exercisable by the Employee for their
full remaining term; provided, however, that Employee’s right to receive the
salary continuation payments and to vest and have exercisable the Options
provided for in this Section 4(b) shall be conditioned upon continued compliance
with Employee’s obligations under the provisions of this Agreement that survive
such termination.

 

(c)   Termination by Employer Due to Death or Disability.  The employment of
Employee shall, at the option of Employer, terminate immediately in the event of
his death or permanent disability, in which case notice in writing from Employer
shall be sent to Employee or his legal representative.  In the event of
termination under this Subsection (c), in addition to any disability benefit
coverage to which he may be entitled under any disability insurance programs
maintained by Employer in which he is a participant, Employee will be paid an
amount equal to the difference between (i) six (6) months salary at Employee’s
Base Salary rate as in effect on the date of the termination under this
Subsection (c) and (ii) the amount of disability benefits for a six-month period
payable to Employee under Employer’s long-term disability program in which he is
a participant.  Except as provided in the preceding sentence, Employee shall be
entitled to no additional compensation under this Agreement following the date
of termination under this Subsection (c), other than Base Salary and bonus
earned but not paid, and unused vacation time accrued, through the date of
termination.  For purposes of this Agreement, a permanent disability shall mean
an illness, disease, mental or physical disability or other causes beyond
Employee’s control which makes Employee incapable of discharging his duties or
obligations hereunder, or causes Employee to fail in the performance of his
duties hereunder, for six (6) consecutive months, as determined in good faith by
the Board based on a report of a physician selected in good faith by the Board.

 

(d)   Termination by Employee’s Resignation.

 

(i) Except as provided in subparagraph (ii) below, upon termination of
Employee’s employment due to Employee’s resignation, Employee shall have no
claim against Employer in respect of his employment for damages or otherwise
except in respect of payment of Base Salary earned, due and owing and unused
vacation time to the date of termination.

 

(ii)  For purposes of this Employment Agreement, “Good Reason” shall mean
either, (1) that Employee’s title has been changed to a title of lesser
authority or Employee’s duties or responsibilities within Company have been

 

3

--------------------------------------------------------------------------------


 

materially reduced or, (2) that a “Change in Control” of the Company shall have
occurred.  Employee shall have the right to terminate his employment for Good
Reason under this Agreement upon not less than fifteen (15) days prior written
notice, which notice must be given within thirty (30) days after the occurrence
of the event giving rise to such right to terminate, provided that for those
circumstances whereby Employee’s title has been changed to one of a lesser
authority or Employee’s duties have been materially reduced, Company shall have
the right to restore Employee to his title and position prior to such event
within ten (10) days after such notice is given.  If Employee is not restored to
his prior title and position within ten (10) days after such notice is given or,
in those circumstances whereby a Change in Control of the Company shall have
occurred, then Employee’s resignation under this subparagraph shall be treated
as a termination by the Company without cause, consistent with Section 4(b)
above, with Employee being eligible to receive the benefits as provided
therein.  “Change in Control” of the Company shall be deemed to have occurred
if:  (1) there shall be consummated (x) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which
holders of Common Stock immediately prior to the merger own a majority of the
common stock of the surviving corporation immediately after the merger, or (y)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; (2) the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; or (3) any “person” (as such term
is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of 50% or more of the outstanding
Common Stock.

 

Section 5.   Non-Solicitation.

 

In consideration of the compensation and other benefits to be provided to
Employee hereunder, Employee shall not, directly or indirectly, for any reason
whatsoever, during the term of this Agreement and for a period of one year
following the termination of this Agreement:

 

(a)   solicit or induce, or attempt to solicit or induce, employees of,
consultants to, or independent contractors of, the Company or its subsidiaries
to terminate their employment, engagement or affiliation with the Company or in
any way interfere with the relationship between the Company or any of its
subsidiaries, on the one hand, and any such employee of, consultant to, or
independent contractor of the Company or any of its subsidiaries, on the other
hand;

 

(b)   knowingly employ or retain for the benefit of a party other than the
Company, any such employee of, consultant to, or independent contractor of the
Company or any of its subsidiaries during a period of three months after the
termination of such employee’s, consultant’s or independent contractor’s
employment, engagement or affiliation with the Company or any of its
subsidiaries unless such retainer is not competitive, and does not interfere
with, the simultaneous retention of such consultant or independent contractor by
the Company; or

 

(c)   induce customers or vendors of the Company, or any independent knowledge
workers or other information technology professionals, or end user organizations
that have a business relationship with the Company, to alter or terminate their
business relationship with the Company or any of its subsidiaries.

 

Section 6.   Successors and Assigns.

 

This Agreement and all of the rights and obligations hereunder shall be binding
upon Employee and Employer and their respective successors and assigns. 
Employer will require any successor (whether by purchase, merger, consolidation,
operation of law or otherwise) expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession or assignment had taken place. 
Effective upon such assumption, and consummation of the underlying transaction,
Employer shall have no further obligation or liability under or with respect to
this Agreement.

 

Section 7.   No Third Party Beneficiary.

 

This Agreement is not intended and shall not be construed to confer any rights
or remedies hereunder upon any Person, other than the parties hereto or their
permitted assigns. “Person” shall mean an individual, corporation, partnership,
limited liability company, limited liability partnership, association, trust or
other unincorporated organization or entity.

 

4

--------------------------------------------------------------------------------


 

Section 8.   Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt, or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto.  Any notice or other communication shall be
deemed to have been given as of the date so personally delivered or transmitted
by telecopy or like transmission or on the next business day when sent by
overnight delivery service.

 

Section 9.   Amendment.

 

This Agreement may be amended, modified, superseded or canceled, and the terms
and covenants hereof may be waived, only by a written instrument executed by
both of the parties hereto, or in the case of a waiver, by the party waiving
compliance.  The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.

 

Section 10.   Binding Effect.

 

This Agreement is not assignable by Employee.  None of Employee’s rights under
this Agreement shall be subject to any encumbrances or the claims of Employee’s
creditors.  This Agreement shall be binding upon and inure to the benefit of
Employer and any successor organization which shall succeed to Employer by
merger or consolidation or operation of law, or by acquisition of all or
substantially all of the assets of Employer (provided that a successor by way of
acquisition of assets shall have undertaken in writing to assume the obligations
of Employer hereunder).

 

Section 11.   Governing Law; Dispute Resolution.

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Colorado, without regard to its conflict of laws
provisions.

 

The parties agree that binding arbitration shall be the sole and exclusive means
of resolving any and all disputes, claims or controversies whatsoever arising
out of or relating to this Agreement, including arbitrability of claims under
this Agreement, (collectively referred to herein as “Disputes”).

 

Any and all such Disputes shall be submitted to a single arbitrator selected
from a panel provided by the American Arbitration Association comprised of labor
arbitrators who are members of the National Academy of Arbitrators, located
in Orange County, California.  Any decision and/or award resulting from
arbitration pursuant to this provision shall be final and binding.  The
prevailing party in arbitration shall be entitled to reimbursement for its
expenses, including costs and reasonable attorneys’ fees.  The parties further
agree that judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Employee agrees to provide written
notice of any such demand for arbitration to the attention of Company’s General
Counsel clearly labeled “Demand for Arbitration,” no later than sixty (60) days
from the date he becomes aware or are provided notice of the occurrence giving
rise to the claim.  Employee’s failure to provide such timely notice shall
constitute a full and complete waiver of any such related claim.  Company agrees
to provide Employee written notice of any such demand for arbitration clearly
labeled “Demand for Arbitration,” no later than sixty (60) days from the date
Company becomes aware or is provided notice of the occurrence giving rise to the
claim.  Company’s failure to provide such timely notice shall constitute a full
and complete waiver of any such related claim.

 

Section 12.   Severability.

 

If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby and such remaining
provisions of this Agreement shall remain in full force and effect.  Moreover,
if any one or more of the provisions of this Agreement shall be held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowable by applicable law.  To the extent permitted by applicable law,
each party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.

 

Section 13.   Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.

 

5

--------------------------------------------------------------------------------


 

Section 14.   Entire Agreement.

 

This Agreement sets forth the entire agreement with respect to the subject
matter hereof, and supersedes all prior agreements and any other agreement
between the parties and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

Section 15.   Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.

 

Section 16.   Conflicts of Interest; Representations and Warranties.

 

Employee specifically covenants, warrants and represents to Employer that he has
the full, complete and entire right and authority to enter into this Agreement,
that he has no agreement, duty, commitment or responsibility or obligation of
any kind or nature whatsoever with any corporation, partnership, firm, company,
joint venture or other Person which would conflict in any manner whatsoever with
any of his duties, obligations or responsibilities to Employer pursuant to this
Agreement or which could interfere with Employee’s performance under this
Agreement, that he is not in possession of any document or other tangible
property of any other Person of a confidential or proprietary nature which would
conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to Employer pursuant to Employee’s Agreement and Employee’s
performance of his obligations to Employer during the term of this Agreement
will not breach any agreement by which Employee is bound not to disclose any
proprietary information, and that he is fully ready, willing and able to perform
each and all of his duties, obligations and responsibilities to Employer
pursuant to this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

Patrick TERNIER

 

ARTEMIS INTERNATIONAL
SOLUTIONS CORPORATION

 

 

Represented by:

 

 

Name: Steve Yager

 

 

Title: Chairman of the Board

 

 

 

 

 

 

/s/ Patrick Ternier

 

/s/ Steve Yager

Patrick TERNIER

 

ARTEMIS INTERNATIONAL SOLUTIONS
CORPORATION

Address: 17 rue des Cerisiers
78290 CROISSY-SUR-SEINE
FRANCE

 

4041 MacArthur Blvd, Suite 260
NewportBeach, CA 92660
USA
Phone: +1.949.660.7100
Fax: +1.949.660.7020

 

6

--------------------------------------------------------------------------------